Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with DIANA LIN on 03/04/2022.

Claim 1 should be amended as follow:
1. (CURRENTLY AMENDED) A nuclear magnetic resonance (NMR) system, comprising: a processing system, configured to: 
receive a plurality of signals generated by an analysis target; 
recursively cross-correlate unique combinations of signals from the plurality of signals for a predetermined number of iterations, comprising unique subsets of 2 distinct signals; 
determine a signal-to-noise ratio (SNR)-enhanced signal based on outputs of the cross-correlations; and determine a parameter of the analysis target from the SNR-enhanced signal.

Claim 3 should be amended as follow:
3. (ORIGINAL) The NMR system of claim 2, wherein the coil set comprises multiple decoupled coils, each configured to sample a signal of the plurality of signals.

Claim 5 should be amended as follow:
5. (CURRENTLY AMENDED) The NMR system of claim 1, wherein recursively 
cross correlating unique combinations of signals comprises: 
a) selecting a set of signals from the plurality of signals that are not autocorrelated; 
b) cross-correlating the signals within the set of signals; and 
c) repeating a)-b) for d-1 iterations, treating wherein an output of each b) iteration is used as a signal for a subsequent iteration, wherein the output of b) is representative of each constituent signal for autocorrelation purposes.

Claim 12 should be amended as follow:
12. (CURRENTLY AMENDED) The method of claim 10, wherein recursively cross correlating unique pairs comprises, for the predetermined number of iterations:
a) selecting a pair of signals from the plurality of signals that are not autocorrelated; and
b) cross-correlating the signals within the pair of signals;
wherein an output of b) from a preceding iteration is used as a signal for a next iteration.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior Sugiyama et al (US 2011/0009732) teaches a nuclear magnetic resonance system, comprising: a processing system, configured to: receive a plurality of signals generated by an analysis target; determine a signal-to-noise ratio (SNR)-
The prior art does not teach, disclose and/or fairly suggest recursively cross-correlate unique combinations of signals from the plurality of signals for a predetermined number of iterations, wherein the unique combination of signals comprise unique subsets of 2 distinct signals from the plurality of signals, and determine a signal-to-noise ratio (SNR)-enhanced signal based on outputs of the cross-correlations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791